Citation Nr: 0332311	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  99-16 479A	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disability 
of the hands.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected sinus arrhythmia.  

3.  Entitlement to an increased rating for sinus arrhythmia, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision that, 
inter alia, denied service connection for a skin disability 
of the hands and for hypertension and assigned a 10 percent 
evaluation for the veteran's service-connected sinus 
arrhythmia.  The veteran filed a notice of disagreement in 
February 1998.  The RO issued a statement of the case in 
April 1999.  The RO received the veteran's substantive appeal 
in June 1999.  

In September 1999, the veteran testified during a hearing 
before RO personnel; a transcript of the hearing is of 
record.  

In June 2001, the Board remanded these matters to the RO for 
additional development.  After accomplishing some 
development,  the RO continued the denial of the claims; 
hence, they have been returned to the Board for further 
appellate consideration.

In October 2003, the undersigned Veterans Law Judge granted 
the veteran's motion for advancement of his case on the 
docket, pursuant to the authority conferred by 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900 (2003).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The competent evidence of record establishes that the 
veteran's skin disability of the hands, diagnosed as 
dyshidrosis, is not medically related to service.  

3.  Hypertension was not present in service or within the 
first post-service year, and there is no competent evidence 
of a medical nexus between the veteran's hypertension and 
service.  Additionally, the only competent opinions on the 
question of a medical relationship between current 
hypertension and service-connected sinus arrhythmia weigh 
against the claim. 

4.  The veteran's sinus arrhythmia is manifested by 
subjective complaints of pain, shortness of breath and chest 
tightness, without objective evidence of documented atrial 
fibrillation, supraventricular tachycardia or congestive 
heart failure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability 
of the hands have not been met.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2003).

2.  The criteria for service connection for hypertension, to 
include as secondary to service-connected sinus arrhythmia 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2003).

3.  The criteria for the assignment of an evaluation greater 
than 10 percent for service-connected sinus arrhythmia have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.104, Diagnostic 
Code 7013 (1997), Diagnostic Codes, 7010, 7011 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision at this 
time, as all notification and development action needed to 
render a fair decision on the issues on appeal has been 
accomplished.

Through the January 1998 rating decision, the April 2000 
statement of the case, and the June 2003 and July 2003 
supplemental statements of the case, the veteran and his 
representative have been notified of the law and regulations 
governing the underlying claims for service connection for a 
skin condition of the hands, hypertension and the claim for 
an increased rating for sinus arrhythmia, the evidence that 
has been considered in connection with his appeal, and the 
bases for the denial of the claims.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been afforded ample opportunity to submit information and 
evidence.  

In a September 2001 letter to the veteran, the RO notified 
him of the evidence needed to substantiate his claims.  The 
veteran was notified of the records the RO would obtain and 
that the RO would attempt to obtain any other evidence which 
the veteran identified.  In view of the foregoing, the Board 
also finds that the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA, has also been met.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)). 

In the September 2001 letter described above, the RO 
requested that the veteran submit additional information or 
evidence within 60 days of the of the date of the letter, or 
the RO would decide the claim based on the evidence already 
of record.  The Board points out that, however, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs (Secretary), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (the implementing regulation) as inconsistent 
with 38 U.S.C. § 5103(b)(1).  The Federal Circuit found that 
the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Clearly, the 60-days response period provided in the RO's 
September 2001 letter in this case was far short of the one-
year statutory period for response to such a letter.

Notwithstanding the PVA v. Secretary decision, the Board 
finds no violation of the notification provisions of 38 
U.S.C.A. § 5103(b)(1) that would affect the outcome of the 
decision in this case.  In this case, after issuing the 
September 2001 letter, the veteran responded that current 
treatment was at VA facilities and provided a signed release 
of information for the VA medical center in Erie, 
Pennsylvania.  Thereafter, the RO obtained any outstanding 
treatment records from that facility.  In August 2002, the RO 
received a response from the Center for Unit Records Research 
regarding the veteran's participation in combat operations 
during World War II.  Additionally, the veteran was afforded 
VA examinations in December 2002 and February 2003.  
Significantly, in response to supplemental statement of the 
case issued in June and July 2003, the veteran submitted a 
notice in which he indicated that he had stated his case 
completely, waived the right to submit additional information 
and requested that his case be immediately forwarded to the 
Board.  
Additionally, the Board finds that all necessary development 
has been accomplished.  As noted, the veteran testified at a 
hearing at the RO.  Moreover, the RO and Board have 
undertaken reasonable and appropriate efforts to assist him 
in obtaining the evidence necessary to substantiate his 
claims of service connection and increased ratings, to 
include obtaining and associating with the record the 
veteran's service medical and personnel records, requesting 
that the veteran provide information and/or evidence 
concerning medical treatment providers, and obtaining all 
pertinent outstanding treatments from VA medical centers and 
identified private medical treatment.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate the existence of, any 
additional medical or other relevant evidence that is 
necessary for a fair adjudication of the claims that has not 
already been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of his claims 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, at 394.  The claims are 
ready to be considered on the merits.

II.  Service Connection for a Skin Condition of the Hands

A.  Background

The veteran's service medical records do not reveal 
complaints or treatments for a skin condition on the hands.  
A May 1943 enlistment examination did not reveal evidence of 
a skin condition.  A March 1945 report of physical 
examination and a February 1946 discharge examination were 
also negative for any complaints or findings of a skin 
condition of the hands.  The veteran's service personnel 
records reveal that he served aboard the submarine USS Moray.  
Records from the U.S. Armed Services Center for Unit Records 
indicate that the USS Moray served in combat patrol from June 
27, 1945 to August 5, 1945 and engaged the enemy in combat on 
several occasions.  

Associated with the claims file are private outpatient 
treatment records from the Dubois Regional Medical Center 
from 1972 to 1997.  They show that the veteran was seen for 
medical treatment in August 1988 with dermatitis of the left 
hand fingers.  He was later seen in August 1991 with 
complaints of skin peeling from the palmar surfaces of his 
right and left hands.  

A letter from private dermatologist Richard E. Johnson, D.O., 
indicated that the veteran was seen for treatment in June 
1994 with a diagnosis of hand dermatitis.  

The veteran reported for treatment at the VA medical center 
in Erie, Pennsylvania in September 1993, with complaints of 
dry, flaky skin of the hands.  The veteran contended that 
such was due to military service in the South Pacific.  The 
diagnostic impression was chronic dermatitis.  

The veteran was afforded a VA examination in August 1997.  
The veteran reported that he had a hand rash since 1945.  The 
veteran's hands had broad scaling patches of skin.  The 
diagnosis was chronic hand eczema of unknown etiology.  

A February 1998 letter from private physician Ellenjeane 
Albanese indicated that the veteran was currently receiving 
treatment for chronic recurrent dermatitis.  The veteran 
stated to her that the condition originated in the 1940's.  

VA outpatient treatment records from 2000 to 2002 show 
continuing treatment for a skin condition of the hands.  The 
veteran was seen in the VA dermatology clinic in August and 
September 2002.  He complained of a bilateral rash to the 
hands and thought such was due to service in the South 
Pacific during World War II.  The assessment was dyshidrosis.  

During a VA examination in February 2003, the veteran 
reported that he developed a rash roughly at the time of his 
discharge from the military in 1946.  He stated that he saw a 
dermatologist within a year after discharge.  He stated that 
he got blisters on his fingers that did not have liquid in 
them, reported that they quickly formed small scaly areas 
that peeled.  

In connection with the current examination, the veteran 
admitted that his hands looked better than they had in months 
(noting that his hands were better in the winter than in the 
summer).  Physical examination of the hands revealed no 
vesicles or evidence of dyshidrotic eczema.  His skin was 
slightly dry and there was very minimal peeling on several of 
his fingertips.  There was no scarring noted.  The veteran 
noted that his hands were better in the winter than in the 
summertime.  The examiner noted that the veteran's hands were 
consistent with hands seen in the Buffalo area in the 
wintertime; that is, some dryness due to low humidity.  The 
examiner could not explain why the veteran's skin condition 
was reportedly worse in the summertime.  He opined that the 
veteran had lamellar dyshidrosis.  However, on examination, 
he really had no significant findings.  He noted that the 
condition had no definite cause.  He also noted that military 
service in the South Pacific unlikely had any bearing on the 
etiology of the condition.  In this regard, he opined that 
the fact that the veteran had the condition for over fifty 
years would tend to mitigate any environmental influence from 
the South Pacific.  

B.  Analysis

The veteran contends that his bilateral skin condition of the 
hands is due to service. In statements associated with his 
claims file, he alleged that he first noticed dry blisters on 
his fingers in 1945 while traveling from Saipan to Midway.  
At the RO hearing, he reported that he did not complain of 
skin problems prior to discharge from the military but did 
report for private medical treatment shortly after discharge.  
However, he reported that any records of treatment during 
that time period were destroyed or otherwise unavailable.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is medically related to an injury or disease 
in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  
The Board notes that 38 U.S.C.A. § 1154(b) provides that, in 
the case of a veteran who engaged in combat with the enemy 
during a period of war, lay evidence of in-service incurrence 
or aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d).  However, 38 U.S.C.A. § 1154(b) does not 
address the questions of the existence of a present 
disability or of a causal relationship between such 
disability and service.  See also Caluza v. Brown, 7 Vet. 
App. 498, 507 (1995).

In this case, there is no medical evidence in the veteran's 
service medical records noting a skin condition of the hands.  
However, the Board acknowledges that the veteran served 
aboard a submarine during World War II and further 
acknowledges the report indicated that the submarine 
participated in combat operations.  As such, the lack of 
evidence of medical treatment in service for a skin condition 
is not fatal to the veteran's claim.  However, even if, in 
light of the veteran's combat service, the Board were to 
accept, as credible the veteran's assertions that he suffered 
from a skin condition of the hands during service, as he 
contends, there still must be competent and probative 
evidence that the veteran suffers from a current disability 
and that there is a causal relationship between the current 
disability and service.  

The post-service reflects evidence of a current skin 
disability of the hands.  However, the first record showing 
complaints or treatment is not until July 1988, many years 
after service.  Significantly, moreover, the only competent 
and probative medical evidence on the question of the  
etiology of the veteran's skin disability of the hands-the 
February 2003 VA examiner's opinion that the veteran's skin 
condition of the hands was unlikely related to his military 
service-clearly weighs against the claim.  The Board notes 
that that opinion was furnished after the VA examiner 
reviewed the veteran's claims file, obtained a history from 
the veteran and conducted a comprehensive physical 
examination.  

Moreover, there is no contrary, competent evidence.  While 
the veteran has asserted that he was told that his skin 
condition is related to service, the RO has obtained VA 
records and those medical records for which the veteran has 
provided a consent to release information, and a review of 
those records reveals no medical opinion to that effect.  
Moreover, as a layman without the appropriate medical 
training and expertise, the veteran simply is not competent 
to provide a probative opinion on a medical matter.  While a 
layman such as the veteran can certainly testify about his 
in-service experiences and current symptoms, he is not 
competent to diagnose himself as having a skin disability, or 
to provide an opinion linking that disability to service.  
See Bostain v. West, 11 Vet. App.  124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App.  492 (1992).  See also 
Routen v. Brown, 10 Vet. App.  183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Similarly, the veteran's own reported 
history of his disability as reflected in his medical records 
does not constitute competent evidence of the required nexus 
(see LeShore v. Brown, 8 Vet. App. 406, 409 (1995)), nor does 
the veteran's assertions as to what doctors allegedly told 
him (see Robinette v. Brown, 8 Vet. App.69, 77-78 (1995)).  

Hence, the claim for service connection for a bilateral skin 
disability of the hands must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

III  Service Connection for Hypertension, to Include as 
Secondary to Service-Connected Sinus Arrhythmia

The veteran's service medical records do not show treatment 
for hypertension.  Blood pressure readings prior to discharge 
were 124/82, 120/80, and 120/85.  

During a September 1958 VA examination for his service-
connected sinus arrhythmia, the veteran's blood pressure was 
155 to 150 over 110.  While no organic heart disease was 
found the examiner opined that the veteran may be suffering 
from slight hypertensive vascular disease.  

Private outpatient treatment records from the Dubois Regional 
Medical Center show treatment for hypertension, controlled by 
medication.  An April 1997 from Sanjeev Anand, M.D. to the 
veteran's private treating physician, included the veteran's 
reported history of hypertension for 25 to 30 years.  

The veteran was afforded a VA examination in September 1998.  
Blood pressure readings were 158/82, 154/82 and 162/84.  
There were no signs or symptoms of congestive heart failure.  
Following the physical examination, the examiner opined that 
the veteran's hypertension was not secondary to his service-
connected arrhythmia.  

VA outpatient treatment records from 2000 to 2002 show 
continued treatment for hypertension without evidence 
regarding the etiology of the condition.  

In December 2002, the veteran underwent a second VA 
examination to obtain a medical opinion as to the current 
nature, extent and etiology of hypertension.  The examiner 
reviewed the veteran's claims file and medical records prior 
to the examination.  The veteran complained of a history of 
chest pain, palpitations and shortness of breath.  There was 
no nausea or vomiting.  There was no chest pain upon exertion 
or dypsnea upon exertion.  He did not have a history of 
swelling, paroxysmal nocturnal dypsnea or orthopnea.  He did 
have a history of dizzy spells.  

On physical examination, his lungs were clear.  His heart had 
a regular rate and rhythm.  There were no murmurs 
appreciated.  An EKG showed sinus rhythm, normal axis and 
nonspecific ST-T changes.  The examiner noted that the 
veteran's hypertension first occurred many years after 
service and was not present during service.  He further 
opined that it was not likely that the hypertension was due 
to or aggravated by the veteran's service-connected sinus 
arrhythmia.  

As noted above, under the applicable criteria, service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is medically related to an injury 
or disease in service. Watson, 4 Vet. App. at 309; Rabideau, 
2 Vet. App. at 143.  

Service connection may presumed, for certain chronic 
diseases, such as cardiovascular disabilities, to include 
hypertension, that develop to a compensable degree (10 
percent for cardiovascular disease) within a prescribed 
period after discharge from service (one year for 
cardiovascular disease), even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a) (2003); Harder v. Brown, 
5 Vet. App. 183, 187 (1993). 

After a careful review of the record, the Board finds that 
service connection for the veteran's hypertension is not 
warranted on either a direct basis or as secondary to his 
service-connected sinus arrhythmia.  

There is no medical evidence to establish that the veteran 
suffered from hypertension in service.  His service medical 
records are negative for treatment of hypertension, and 
medical records just prior to discharge revealed normal blood 
pressure readings.  There also is no medical evidence 
documenting that hypertension was present at all (much less, 
to a compensable degree) within the first post-service year.  
Further, there is no competent medical evidence linking the 
veteran's later-diagnosed hypertension to service.  On the 
contrary, the December 2002 VA medical examiner's comments 
that hypertension was not present in service suggests no 
nexus between service and that current condition, and the 
veteran has neither presented nor alluded to the existence of 
any medical evidence that, in fact, supports such a 
relationship.  Thus, the criteria for service connection for 
hypertension on a direct basis are not met.  

Moreover, there is no competent evidence linking the 
veteran's current hypertension to his service-connected sinus 
arrhythmia.  Rather, the probative medical evidence of record 
weighs against his claim.  In this regard, two VA examiners 
have indicated that the veteran's hypertension is not related 
to his service-connected sinus arrhythmia.  Thus, the only 
competent evidence on the question of secondary service 
connection weighs against the claim.  

Moreover, for the same reasons indicated above (the veteran's 
lack of medical training and or expertise), the veteran 
simply is not competent to support his claim for service 
connection for hypertension, on either a direct or secondary 
basis, on the basis of his assertions, alone.  

Accordingly, the claim for service connection for 
hypertension, to include as secondary to service-connected 
sinus arrhythmia, must be denied.  In reaching this  
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claims that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert,  1 Vet. App.  at 55-57.  

IV.  Increased Rating for Sinus Arrhythmia

A.  Background

Service connection for sinus arrhythmia was granted by 
original rating action of April 1946.  A noncompensable 
evaluation was assigned.  

In July 1997, the veteran claimed entitlement to an increased 
rating for his service-connected cardiovascular disability.  

During an August 1997 VA examination, the veteran denied any 
exertional dyspnea.  His lungs were clear.  A cardiovascular 
examination revealed no hypertension, normal sinus rhythm, no 
murmurs and no heart enlargement.  He was diagnosed with a 
history of arrhythmia and history of hypertension.  An EKG 
performed in August 1997 showed a normal sinus rhythm.  

Later, during a September 1998 VA examination, the veteran 
reported dizziness and pain across the chest that caused him 
to be short of breath in service.  Currently he no longer had 
dizziness or shortness of breath but did continue to 
experience pain in his left arm and chest.  On physical 
examination, his lungs were clear.  His heartbeat was 
regular.  There were no murmurs or bruits.  There were no 
signs or symptoms of congestive heart failure.  He was 
diagnosed with a history of arrhythmias and recommended to 
undergo further testing.  

During a December 2002 VA examination, the veteran reported 
that he was able to carry 24 pounds up 8 steps, which the 
examiner noted was the equivalent of 10 METS level of 
activity.  The veteran reported a history of chest pain, 
palpitations and shortness of breath.  Upon examination, his 
heart showed a regular rate and rhythm.  There were no 
murmurs.  An EKG showed normal sinus rhythm, normal axis and 
nonspecific ST-T changes.  An echocardiogram showed a normal 
left ventricular systolic performance with mild left 
ventricular hypertrophy and mild biatrial enlargement.  There 
was no atrial fibrillation.  The examiner noted that there 
were no Holter monitor or current EKG results to show the 
frequency of the veteran's sinus arrhythmia.  The veteran 
reported that he has spells approximately twice a month.  

B.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective January 1998, VA revised the criteria for 
evaluating disorders of the cardiovascular system.  See, 62 
Fed. Reg. 65207-65244 (1997).  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary. 
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As the June 2003 
Supplemental Statement of the Case shows, the RO has 
considered this claim under both the former and the revised 
criteria, but has confirmed and continued its denial of the 
veteran's claim for a higher evaluation.  As the RO has 
evaluated his claim under both the former and the revised 
criteria, there is no due process bar to the veteran in the 
Board doing likewise, applying the more favorable result, if 
any.  

The veteran's service-connected sinus arrhythmia is evaluated 
as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic 
Code 7099-7013, which indicates disability rated by analogy 
to paroxysmal tachycardia.  See 38 C.F.R. § § 4.20, 4.27.  
Under the former rating criteria, a 10 percent rating was 
assigned for infrequent attacks, and a 30 percent rating was 
authorized for severe, frequent attacks.  

The revised Diagnostic Code 7010 now concerns 
supraventricular arrhythmias.  A 10 percent rating is 
provided for permanent atrial fibrillation (lone atrial 
fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, documented by ECG or Holter monitor.  A 30 
percent rating is provided where there is paroxysmal atrial 
fibrillation or other supraventricular tachycardia with more 
than four episodes per year, documented by ECG or Holter 
monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010 (2003).  
Additionally, the revised regulations incorporate objective 
measurements of the level of physical activity, expressed 
numerically in metabolic equivalents  (METs), at which 
cardiac symptoms develop.  38 C.F.R. § 104, Note (2).  A 10 
percent rating is provided for sustained ventricular 
arrhythmias when a workload of 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or continuous medication is required.  A 30 percent 
rating is provided where a workload of 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
38 C.F.R. § 4.104, Diagnostic Code 7011 (2003).  

After careful consideration of the evidence of record, the 
Board finds that the criteria for an evaluation greater than 
10 percent under either the former or revised rating criteria 
is not warranted.  As regards the former rating criteria, the 
evidence does not show that the veteran's service-connected 
cardiovascular disability results in frequent, severe 
attacks.  Rather, other than the veteran's reported 
"spells", private and VA outpatient records do not show 
medical treatment for attacks.  

As regards the revised rating criteria, the evidence does not 
reveal that the veteran suffers from atrial fibrillation, 
congestive heart failure or diagnostic evidence of 
ventricular tacchicardia, cardiac hypertrophy or dilation 
documented by x-ray, ECG or Holter monitor.  Additionally, 
the VA examiner in December 2002 noted that the veteran was 
able to perform the equivalent of 10 METs.  His most recent 
EKG was normal.  

For the foregoing reasons, the Board finds that the veteran's 
service-connected sinus arrhythmia is currently properly 
rated as 10 percent disabling.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App at 55-57. 




ORDER

Service connection for a skin disability of the hands is 
denied.  

Service connection for hypertension, to include as secondary 
to service-connected sinus arrhythmia, is denied.  

An evaluation greater than 10 percent for the veteran's 
service-connected sinus arrhythmia is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




